UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. AMENDMENT NO. 4 TO FORM10 GENERAL FORMFOR REGISTRATION OF SECURITIES PURSUANT TO SECTION12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 ASHERXINO CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 93-0962072 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) AsherXino Corporation 5847 San Felipe Street, 17th Floor Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) 713-413-3345 (Registrant’s telephone number, including area code) Copy to: Gerald V.
